DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 21, 22 are objected to because of the following informalities:  
a) “coupleable” (claim 1, line 6). Suggestion for correction: It may have a potential indefiniteness because it is not sure whether it is included in the claimed processor or not. Suggestion for correction: Use “coupled” in the claim. See the same issue in other claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al.  20060056406 in view of Park 20180293022.
As to claim 1, Bouchard teaches a processor coupleable to an interconnection network [in a system having a memory circuit and a host processor [host/another network hop], (see fog.1 for the overall system; see fig.2 shows the details of the network service processor; [0028] teaches the network services processor 100 receives packets from the Ethernet ports (Gig E) 
a processor core [cores 202] adapted to execute a plurality of instructions; and 
a core control circuit [network service processor 100] coupled to the processor core [cores 202], 
the core control circuit [network service processor 100] comprising: 
an interconnection network interface [packet input 214] [interface unit 210a, 210b]     coupleable to the interconnection network [I/O bus 192] to receive and decode (e.g. pre-processing and parsing) a monitoring request [packet] from the host processor  (see [0034],  the packet input unit 214 allocates and creates a work queue entry for each packet; see Fig.4, [0062-0068], shows the details of an entry  of a work, such as checksum, pointer, field length, address, tag, packet data, buffer descriptor, for a packet, see [0035], interface unit 210a, 210b perform all parsing of received packets and checking of results to offload the cores 202, [0036], a packet is received by any one of the interface units 210a, 210b through a SPI-4.2 or RGM II interface.  The interface unit 210a, 210b handles L2 network protocol pre-processing of the received packet by checking various fields in the L2 network protocol header included in the received packet, see [0036], after the interface unit 210a, 210b has performed L2 network protocol processing, the packet is forwarded to the packet input unit 214. The packet input unit 214 performs pre-processing of L3 and L4 network protocol headers included in the received packet), 

a data cache [Level 2 cache 212], and a general purpose register [register file 240] storing a received argument [data/operand for read/write] (see fig.2, [0051], the Fetch and Add Unit (FAU) 240 is a 2 KB register file supporting read, write, atomic fetch-and-add, and atomic update operations.  The Fetch and Add Unit (FAU) 240 can be accessed from both the cores 202 and the packet output unit 218); 
an execution queue [Level 2 Cache/DRAM: work queue] coupled to the thread control memory [Free Pool Allocator 236], fig.2); and 
a command queue [work queue] (See [0038], the Packet order/work (POW) module (unit) 228 queues and schedules work (packet processing operations) for the processor cores 
a control logic and thread selection circuit [POW 228] coupled to the execution queue [Level 2 Cache/DRAM: work queue]  and  the command queue [work queue]     (see fig.2 [POW 228] [Level 2 Cache/DRAM: work queue]), the control logic and thread selection circuit [POW 228] adapted to assign an available thread identifier [pointer: entry] to an execution thread [work: task], to automatically place the thread identifier [pointer: entry] in the execution queue [work queue] (See [0038], the packet order/work (POW) module (unit) 228 queues and schedules work (packet processing operations) for the processor cores 202.  Work is defined to be any task to be performed by a core that is identified by an entry on a work queue.  The task can include packet processing operations, for example, packet processing operations for L4-L7 layers to be performed on a received packet identified by a work queue entry on a work queue; [0040], The POW module 228 selects (i.e. schedules) work for a core 202 and returns a pointer to the work queue entry that describes the work to the core 202.  Each piece of work (a packet processing operation) has an associated group identifier and a tag), and 
to periodically select (e.g. by the schedules, [0040][0041] ) the thread identifier [pointer: entry] for execution by the processor core [core 202] of an instruction of the execution thread, of the plurality of instructions ([0040], the POW module 228 selects (i.e. schedules) work for a core 202 and returns a pointer to the work queue entry that describes the work to the core 202.  Each piece of work (a packet processing operation) has an associated group identifier and a tag, [0041], the tag is used by the core to order and synchronize the scheduled work.  The tag includes a tag value and a tag type.  The tag value allows work for the same flow (from a source 
at most one core has a given tag), 
the processor core [core 202] using data stored in the data cache [Level 2 cache 212] or general purpose register (see [0037], the packet input unit 214 writes packet data into buffers in Level 2 cache 212 or DRAM 108 in a format that is convenient to higher-layer software executed in at least one processor core 202 for further processing of higher level network protocols).
Bouchard does not but Park teaches in response to the monitoring (e.g. by the controller 130)  request [read command] from the host processor [host 102] (see fig.7 S710 for the operational steps, para [0095]), to generate a command [read command] to the command queue  [command queue 560] (for command queue, see fig.5 the command queue [560], para [0076], for the structural components implemented with the operational steps in fig.7) to copy and transmit  to the host processor [host 102] (e.g. to read,  and transfer the data from the write  buffer [520] to the host, [0078], see also [0099][0100]), all data [data] from the thread control memory [write buffer 520] corresponding to a selected thread identifier [logical address by the read command] for monitoring thread state [S 750 Yes] (see each read command as a thread in fig.7), as claimed.

As to claim 2, Bouchard does not but Park teaches wherein in response to the monitoring (e.g. by the controller 130)  request [read command] from the host processor [host 102], the control logic and thread selection circuit [controller 130][processor 134] is adapted to provide a program count or an instruction [command] to the processor core  [memory system 110] to generate the command [read command] to the command queue [command queue 560] (see [0076], for the command queue that stores read commands R1 and R2) to copy and transmit, to the host processor [host 102] (e.g. to read,  and transfer the data from the write  
The reason of obviousness in claim 1 is also applicable in claim 2, and not being repeated herein.
As to claim 3, Bouchard does not but Park teaches wherein in response to the monitoring (e.g. by the controller 130) request [read command] from the host processor [host 102], the control logic and thread selection circuit [controller 130][processor 134][command queue 560] is adapted to directly generate the command [read command] to the command queue [command queue 560] for the interconnection network interface (see the connection between the host [102]  and memory system [110]) to copy and transmit, to the host processor [host 102] (e.g. to read,  and transfer the data from the write  buffer [520] to the host, [0078], see also [0099][0100]), all data [data] from the thread control memory [write buffer 520] corresponding to a selected thread identifier [logical address by the read command] for monitoring thread state [S 750 Yes] (see each read command as a thread in fig.7), as claimed.
The reason of obviousness in claim 1 is also applicable in claim 3, and not being repeated herein.
As to claim 12, Bouchard teaches the processor of claim 1, wherein the core control circuit [100] (see fig.2) further comprises: 
an interconnection network interface [packet input 214] [interface unit 210a, 210b]; 

an instruction cache [icache 206] coupled to the control logic and thread selection circuit [POW 228]; and 
a command queue [command queue 560].
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al.  20060056406 in view of Park 20180293022, as applied to claim 1 above, and in further view of Lin et al. 20160139201.
As to claim 4, Bouchard teaches wherein an interconnection network interface [packet input 214] [interface unit 210a, 210b]   is adapted to receive a work descriptor data packet [packet] (see [0034],  the packet input unit 214 allocates and creates a work queue entry for each packet; see Fig.4, [0062-0068], shows the details of an entry  of a work, such as checksum, pointer, field length, address, tag, packet data, buffer descriptor, for a packet, see [0036], after the interface unit 210a, 210b has performed L2 network protocol processing, the packet is forwarded to the packet input unit 214. The packet input unit 214 performs pre-processing of L3 and L4 network protocol headers included in the received packet), to decode [parsing/preprocessing] the received work descriptor data packet [packet] into an execution thread having an initial program count (Note 1: register for storing the program count, initial program count, or nth program count, is not explicitly shown, but, see fig.1 instruction cache 206 for storing instructions of the core 202, para [0046]. Examiner holds that although not explicitly shown, the instruction cache must have an instruction pointer, instruction counter, 
Neither Bouchard nor Park but Lin teaches generate a return work descriptor packet [return packet] in response to the execution of a return instruction [successful completion of write transaction] by the processor core [core 14] (See Lin [0030], the core 14 then proceeds to process block 68 where the core 14 forwards the packet to the next node 16 in the loop.  Since the packet proceeds from one node 16 to the next, the packet eventually returns to the debug controller 12.  The return of the packet indicates successful completion of the write transaction; see also Lin [0024], teaches that the packet includes command field 44 that indicates the type of transaction, such as the read/write/pool/broadcast transaction(s), to be executed by the receiving core. Examiner’s Note: the command field 44 specifying the read/write/pool/broadcast transaction(s) is a task indicator, or a work descriptor).
.
Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al.  20060056406 in view of Park 20180293022, as applied to claims 1,2 above, and in further view of Kelley et al. 20030217189.
As to claim 5, Bouchard teaches the processor of claim 1, wherein the control logic and thread selection circuit [packet order/work (POW) module (unit) 228]   is further adapted to automatically schedule an instruction, of the plurality of instructions [work: task], for execution by the processor core [core 202] (See [0038], the packet order/work (POW) module (unit) 228 queues and schedules work (packet processing operations) for the processor cores 202.  Work is defined to be any task to be performed by a core that is identified by an entry on a work queue.  The task can include packet processing operations, for example, packet processing operations for L4-L7 layers to be performed on a received packet identified by a work queue entry on a work queue; [0040], The POW module 228 selects (i.e. schedules) work for a core 
However, Kelley teaches a control logic and thread selection circuit [event data packet component 208] for scheduling (e.g. by coordinating) execution of instructions [thread stream and service routines] in response to a received event data packet (See fig.5, para [0047], the event data packet component 208 which reads the data segments from the first-in, first-out memory component 202 and generates, or otherwise re-packetizes, event data packets by correlating the data segments.  The identifier tags, such as the (A)H tag 426 and the (A)E tag 430, the associated data segment timestamps, such as timestamps 424 and 428, the thread stream indicators (A) and (B), and the data packet segment position indicators uniquely identify a data segment to the event data packet component 208 so that multiple nested thread stream sources and interrupt service routines can be distinguished and coordinated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the control logic and thread selection circuit is further adapted to automatically schedule an instruction, of the plurality of instructions [work: task], for execution by the processor core (already taught by Bouchard as in the claim mapping above) in response to a received event data packet (taught by Kelley as cited above), as claimed because one of ordinary skill in the art should be able to recognize the application of a known technique, such as Kelley’s coordinating of the stream of threads and service routines in response to the event data packet, to a to a known device/method, such as the processing core 
As to claim 6, neither Bouchard nor Park but Kelly teaches receive (e.g. by reading) an event data packet [event data packet], and to decode the received event data packet [event data packet] into an event identifier [identifier tags] and any received argument [data segment timestamps/ data packet segment position indicators]. (See fig.5, para [0047], the event data packet component 208 which reads the data segments from the first-in, first-out memory component 202 and generates, or otherwise re-packetizes, event data packets by correlating the data segments.  The identifier tags, such as the (A)H tag 426 and the (A)E tag 430, the associated data segment timestamps, such as timestamps 424 and 428, the thread stream indicators (A) and (B), and the data packet segment position indicators uniquely identify a data segment to the event data packet component 208 so that multiple nested thread stream sources and interrupt service routines can be distinguished and coordinated). The reason of obviousness 
Claim 6 is dependent from claim 5, and the reason of obviousness in claim 5 is also applicable in claim 6, and the obviousness reasoning is not being repeated herein.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al.  20060056406 in view of  Park 20180293022, as applied to claims 1,2 above, and in further view of Lin et al. 20160139201 in view of Moeller et al. 20090254601.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate and to receive a broadcast event data message, as claimed because one of ordinary skill in the art should be able to recognize the application of a known technique, such as Lin’s broadcast event data packet, to a to a known device/method, such as the processing core and the interconnection network of Bouchard, in order to indicate the broadcast transaction  by the command field of the packet (See Lin [0024]. MPEP 2143 KSR Example D).
Neither Bouchard nor Park nor Lin but Moeller teaches receive the a point-to-point event data message [point-to-point data message] (See [0252], if no broadcast channels match the data object, the object is compared directly against the subscription records for the given data type as described earlier, and corresponding event messages sent as point-to-point messages to the correct subscribers), as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a point-to-point event data message, as claimed because one of ordinary skill in the art should be able to recognize the application of a known technique, such as Moeller’s point-to-point data message, to a to a known device/method, such as the processing core and the interconnection network of Bouchard,  for the purpose of allowing the appropriate routing mechanism (point-to-point or broadcast) to be chosen based .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al.  20060056406 in view of in view of Park 20180293022, as applied to claim 1 above, and in further view of Jones et al. 20060179274.
As to claim 15, neither Bouchard nor Park but Jones teaches wherein the control logic and thread selection circuit [dispatch scheduler 602] is further adapted to assign a pause state [wait on ITC] to the execution thread [thread] in response to the processor core [core] executing a memory load instruction [load] or a memory store instruction [store]. (see [0095], Waiting on ITC: the dispatch scheduler 602 may not issue instructions of the thread context for execution because the thread context is blocked waiting to load/store data from/to a location in inter-thread communication (ITC) space specified by a load/store instruction executed by the thread).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to assign a pause state to the execution thread in response to the processor core executing a memory load instruction or a memory store instruction, as claimed (see claim mapping above) because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the wait state of Jones for waiting to load or store data by the load/store instruction executed by the thread, to a to a known device/method, such as the processing core and the interconnection network of Bouchard, in order for the dispatch scheduler 602 to communicate the state for each thread context, such as the wait state, via respective PM_TC_state 642 input, and it can be accomplished by defining .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al.  20060056406 in view of Park 20180293022, as applied to claim 1 above, and in further view of Chen et al. 20120134449.
As to claim 19, neither Bouchard nor Park but Chen teaches wherein the execution queue [queue] further comprises: a first priority queue [high-priority queue]; and a second priority queue [low-priority queue] (See [0049], a decoder has two queues corresponding to a high priority level and a low priority level respectively, and the decoder executes tasks in the low-priority queue only when the high-priority queue is empty).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the execution queue further comprises: a first priority queue; and a second priority queue, as claimed (see claim mapping above) because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the high priority queue and the low priority queue of Chen, to a to a known device/method, such as the processing core and the interconnection network of Bouchard, in order for executes tasks in the low-priority queue only when the high-priority queue is empty ( See Chen [0049]. MPEP 2143 KSR Example D).
Allowable Subject Matter
Claims 7, 9, 10,11,13,14,16,17,18,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of 
a) The interconnection network interface is further adapted to store the execution thread having the initial program count and any received argument in the thread control memory using the thread identifier as an index to the thread control memory.(Claim 7)
b) The execution of fiber create instruction and wherein the core control circuit is further adapted to generate one or more work descriptor data packets to another processor or hybrid threading fabric circuit for execution of a corresponding plurality of execution threads. (Claim 9)
c) The control logic and thread selection circuit is further adapted to determine an event number corresponding to a received event data packet and to use an event mask stored in an event mask register to respond to a received event data packet. (Claim 11)
d) The assignment a valid state to the thread identifier of the execution thread, and for as long as the valid state remains, to periodically select the thread identifier for execution of an instruction of the execution thread by the processor core until completion of the execution thread, and to pause thread execution by not returning the thread identifier to the execution queue when it has a pause state. (Claim 13)
e) The thread control memory further comprises a register selected from the group consisting of: a thread state register; a pending fiber return count register; a return argument buffer or register; a return argument link list register; a custom atomic transaction identifier register; an event received mask register; an event state register; and combinations thereof. (Claim 14)

g) The control logic and thread selection circuit is further adapted to end execution of a selected thread and to return a corresponding thread identifier of the selected thread to the thread identifier pool register in response to the execution of a return instruction by the processor core.(Claim 17)
h) The thread selection control circuitry coupled to the execution queue, the thread selection control circuitry adapted to select a thread identifier from the first priority queue at a first frequency and to select a thread identifier from the second priority queue at a second frequency, the second frequency lower than the first frequency. (Claim 20)
Claims 21, 22 are allowable over the art of record. None of the prior art of record teaches the combined features of: (Partial features shown, see claims for full details)
1) The interconnection network interface to receive a work descriptor data packet, to decode the received work descriptor data packet into an execution thread having an initial program count and any received argument, and to receive and decode a monitoring request from the host processor; a thread control memory coupled to the interconnection network interface and comprising a plurality of registers, the thread identifier pool register storing a plurality of thread identifiers, a thread state register, a program count register storing the received program count, a data cache, and a general purpose register storing the received argument; an execution queue coupled to the thread control memory; a command queue; a 
2) The interconnection network to receive a call work descriptor data packet, to decode the received work descriptor data packet into an execution thread having an initial program count and any received argument, to encode a work descriptor packet for transmission to other processing elements, and to receive and decode a monitoring request from the host processor; a thread control memory coupled to the interconnection network interface, the plurality of registers comprising a thread identifier pool register storing a plurality of thread identifiers, a thread state register, a program count register storing the received program count, and a general purpose register storing the received argument; an execution queue coupled to the thread control memory; a command queue; a network response memory coupled to the interconnection network interface; a control logic and thread selection circuit coupled to the execution queue, to the command queue, to the thread control memory, and to the instruction cache, the control logic and thread selection circuit adapted to assign an available thread 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
a) Morishita et al. 20080109809 is cited for the teaching of a number of highest-to-lowest priority queue 705, the virtual processor having the highest priority is allocated in the execution cycle. (See [0116]   ).
b) Mosaid et al. 20140153582 is cited for the teaching of if a packet is not dequeued, then a subsequent read command for the same queue will return the same packet.  If a packet is dequeued, then the memory occupied by the packet will be returned to a free pool for re-use.  (See [0067]).
c) David Slogsnat is cited for the teaching of a packet-based interconnect protocol, ACM 2007 (see Section 2.1 The HyperTransport Protocol).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172. The examiner can normally be reached M-F 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182